IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 627 EAL 2019
                                           :
                    Respondent             :
                                           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
              v.                           :
                                           :
                                           :
JOHN N. IN,                                :
                                           :
                    Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 27th day of May, 2020, the Petition for Allowance of Appeal is

DENIED.